

117 S2685 IS: No Mask Mandates Act of 2021
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2685IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Cruz (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo terminate any existing mask mandates imposed by the Federal Government, to prevent the implementation of new mask mandates, to preserve individual liberty, and for other purposes.1.Short titleThis Act may be cited as the No Mask Mandates Act of 2021.2.Termination of face mask orders(a)TerminationEffective on the date of enactment of this Act, the following shall be void and have no force or effect:(1)Executive Order 13991 (86 Fed. Reg. 7045), issued on January 20, 2021.(2)The order issued by the Centers for Disease Control and Prevention on January 29, 2021, pursuant to section 361 of the Public Health Service Act (42 U.S.C. 264), requiring persons to wear masks while on conveyances and at transportation hubs.(b)No authority To issue subsequent ordersNotwithstanding any other provision of law, no Federal agency or office may issue an order requiring persons to wear face masks in response to COVID–19. 3.Restrictions on the use of previously appropriated fundsNotwithstanding any other provision of law, no funds previously appropriated by Congress may be used by any executive agency or department of the United States to develop, implement, or otherwise enforce any Federal rule, regulation, or order requiring persons to wear masks in response to COVID–19. 